Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on November 12, 2021 and in response to telephonic interviews with the Applicant’s representative, Scott P. Zimmerman, on December 17, 2021. See attached interview summary. 
In response to the interviews, approval of the Examiner’s proposed claim amendments was received on December 17, 2021. 
	As a result, the following claims are amended are hereby entered by Examiner’s amendments. 

Examiner’s Amendment
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee. 
	Final authorization for this Examiner’s amendment was given through electronic communication by Applicant’s representative, on December 17, 2021.
	The Application has been amended as follows:

I.	Please replace all previous claims with the below amended claims, wherein:
Claims 1-2, 5-9, and 12-14 are pending.
Claims 3-4, 10-11, and 15-20 are cancelled. 

                  II.	Please enter the below Specification amendment, wherein:
Please replace paragraph [0001] of the Specification with the following amended version.

CROSS-REFERENCE TO RELATED APPLICATIONS
[0001]    This patent application claims domestic benefit of U.S. Provisional Application No. 62/714,909 filed August 6, 2018 and incorporated herein by reference in its entirety.  This patent application relates to U.S. Application No. 15/983,572 filed May 18, 2018 and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 15/983,595 filed May 18, 2018, since issued as U.S. Patent 11,134,120, and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 15/983,612 filed May 18, 2018, since issued as U.S. Patent 10,783,164, and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 15/983,632 filed May 18, 2018 and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 15/983,655 filed May 18, 2018, since issued as U.S. Patent 11,170,366, and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 16/116,966 filed May 30, 2018 and incorporated herein by reference in its entirety.  

Final Claims
1.	(Currently Amended) A method performed by a server that cryptographically proves an outsource 
receiving, by the server, a blockchain specifying a contract identifier associated with 
after the receiving of reading the contract identifier specified by the blockchain;
in response to the reading of the contract identifier, determining, by the server, that the outsource 
querying, by the server, an electronic database for the contract identifier, the electronic database electronically associating digital contracts to contract identifiers including the contract identifier specified by the blockchain;
identifying, by the server, a [[the]] programming code representing the digital contract of the digital contracts in the electronic database that is electronically associated with 
at an outsource location; [[and]]
receiving, by the server, an execution result from the outsource location;
in response to the receiving of the execution result, generating, by the server, a cryptographic proof of the outsource execution outsource location [[server]] using an electronic representation of a hashing algorithm; and
publishing, by the server, the cryptographic proof.

2.	(Currently Amended) The method of claim 1, further comprising generating, by the server, a data record in a blockchain data layer that documents the outsource execution 

3.	(Canceled)
4.	(Canceled)

5.	(Previously Presented) The method of claim 2, further comprising conducting, by the server, a cryptocoinage transaction in response to the generating of the data record in the blockchain data layer.

6.	(Currently Amended) The method of claim 1, further comprising conducting, by the server, a cryptocoinage transaction in response to the outsource execution.

7.	(Previously Presented) The method of claim 1, further comprising identifying a contractual parameter specified by the blockchain.

8.	(Currently Amended) A system, comprising:
a hardware processor; and
a memory device storing instructions that when executed by the hardware processor perform operations, the operations comprising:
receiving a blockchain;
reading a contract identifier specified by the blockchain;
in response to the reading of the contract identifier, determining that an outsource 
querying an electronic database that maps a [[the]] programming code representing the digital contract;
at an outsource location; [[and]]
receiving an execution result from the outsource location;
in response to the execution result, generating a cryptographic proof of the outsource execution outsource location ; and
publishing the cryptographic proof.

9.	(Currently Amended) The system of claim 8, wherein the operations further comprise generating a data record in a blockchain data layer that documents the outsource execution 

10.	(Canceled)
11.	(Canceled) 

12.	(Previously Presented) The system of claim 9, wherein the operations further comprise conducting a cryptocoinage transaction in response to the generating of the data record in the blockchain data layer.

13.	(Currently Amended) The system of claim 8, wherein the operations further comprise conducting a cryptocoinage transaction 

14.	(Previously Presented) The system of claim 8, wherein the operations further comprise identifying a contractual parameter specified by the blockchain.

15-20.	(Canceled)


Reasons for Allowance
	Claims 1-2, 5-9, and 12-14 are allowed. 
	Applicant’s arguments filed on November 12, 2021 have been considered and in light of the above amendments result in the withdrawal of all rejections. 
All arguments throughout the prosecution history and response to arguments are incorporated herewith. 
An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention.

U.S. Patent Application Publication 2018/0365201 to Hunn et al. teaches a system and method that includes a compound contract, comprising of natural language components and a set of programmable components, wherein the compound contract is written in a markup language with the programmable components integrated with the natural language components; and a dynamic layer, wherein the compound contract, through the dynamic layer, is configured to configure programmable components through configuration to: initialize, change, and validate instances of programmable components within the compound contract, interface with at least one external resource, and execute programmable components and execute the compound contract.

More specifically, Hunn focuses on the field of digital documents and transaction management wherein contracts are created and executed. Such contracts can be digital contracts. Clause and tag components may be utilized within digital contracts (and other documentation) that interface with `on-chain`/`on-ledger` code to execute transactions on, or otherwise perform or delegate computation to one or more BDL systems. For example, a component within a contract may execute a transaction transferring a token or digital asset on a BDL when a good is delivered (per data provided via a delivery/logistics API). Multiple transactions may be effected by a component (e.g., upon delivery of a good with respect to a `delivery` component within a clause in a contract, a payment may be effected by a `payment` component within a payments clause that specifies the terms of payment. Hunn also teaches the logic of a component may include executable code that is on-chain or off-chain. Executing the markup contract S300 may occur locally, at the site of the contract, or at some other location. In some variations, the markup contract is locally stored and executing the contract S300 also occurs locally. Executing locally, such as may be used for an off-chain component, may be a preferable method for security reasons. Alternatively, in another example, the markup contract may, in whole or in part, be stored on a BDL. In one implementation, a programmable component may make use of one or more embedded BDL scripts in which the BDL script forms part of the contract logic and, as such, the BDL scripts, store part of the compound contract in whole or in part (e.g., BDL-based scripts that are embedded in, used by, linked to, executed by, or interface with, a programmable component in a compound contract). `On-chain` operations performed using BDL scripts may be executed by a variety of means as mentioned herein, including via API as per other forms of integration. BDL scripts may be used to perform various operations or serve various functions. For example, a BDL script may be used to generate or deal with digital assets, coordinate business processes between parties, or any other appropriate operation.

Hunn does not teach the claim limitations wherein a server executes a digital contract after receiving a contract identifier and looking up the identifier in a server database and determining that a correlation exists. Hunn teaches the overall scope of blockchain and how a record is generated using multiple forms of proofs and encryption techniques. However, Hunn does not capture the elements as recited in the claims. 

U.S. Patent Application Publication 2019/0205563 to Gonzales focuses on conventional on-chain smart contract execution. FIG. 5 is a data architecture diagram showing an illustrative example of a user accessing information from the personal information data blockchain 140. In this example, an Application Program Interface (API) 510 provides an interface to the blockchain platform 520 that supports the personal information data blockchain. The blockchain platform 520 supports smart contract 522, which includes scripts 524 with code that, when executed by the blockchain platform 520, performs operations with respect to the personal information data blockchain.

U.S. Patent Application Publication 2019/0385165 to Castinado et al. teaches a system operatively connected with a block chain distributed network and for using the block chain distributed network to enable contactless access to a transaction terminal using a process data network, the system comprising: a memory device storing logic and rules for the block chain; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: electronically receive from a transfer terminal, an indication that a user is accessing the transaction terminal using a user device; retrieve, from the user device, a unique identifier associated with the user device, wherein the unique identifier reflects one or more authentication credentials associated with the user, wherein the one or more authentication credentials comprises a private key associated with one or more financial institution accounts of the user; access a distributed ledger stored in the memory device, wherein the distributed ledger comprises a current state, wherein the current state encoded cryptographically using a hash chain of information associated with the one or more financial institution accounts of the user, wherein the distributed ledger is updated based on communications from a block chain distributed network, wherein the distributed ledger comprises one or more validated authentication credentials associated with the user and indicating at least an evolution of digital authentication associated with the user; compare, at an originating node, the unique identifier received from the user device with the one or more validated authentication credentials stored in the distributed ledger to determine whether the unique identifier meets a condition associated with the distributed ledger, wherein the condition comprises at least (i) determining a match between the unique identifier and at least one of the one or more validated authentication credentials stored in the distributed ledger, and (ii) determining a match between the unique identifier and the hash chain of information associated with the one or more financial institution accounts of the user; authorize the user device to access the transaction terminal based on at least determining the match between the unique identifier and at least one of the one or more validated authentication credentials stored in the distributed ledger and/or the match between the unique identifier and the hash chain of information associated with the one or more financial institution accounts of the user; receive, from the user, one or more additional authentication credentials associated with the user in addition to the unique identifier; determine that at least one of the one or more additional authentication credentials meets a condition associated with the block chain, thereby verifying the identity of the user; update the block chain of authentication information with the one or more additional authentication credentials based on at least verifying the identity of the user; transmit a request to one or more sources to validate the one or more additional authentication credentials and the unique identifier based on the logic and rules for the block chain; initiate, using one or more computing devices associated with the one or more sources, a block chain validation process to validate the one or more additional authentication credentials and the unique identifier based on at least a smart contract logic associated with the originating node and agreed upon by the one or more sources; receive an indication that the one or more additional authentication credentials and the unique identifier has been validated; and store the one or more additional authentication credentials and the unique identifier on the distributed ledger based on at least receiving the indication that the one or more authentication credentials and the unique identifier has been validated.

U.S. Patent Application Publication 2018/0117446 to Tran et al. teaches an Internet of Thing (IoT) device includes a camera coupled to a processor; and a wireless transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation.
The references teaches using a smart contract and blockchain technology to allow a user to perform functions through a user interface. The data desired to be accessed can be on a cloud and authorization to access the data comprises generating an authorization key for accessing the cloud server and storing the key in a blockchain, providing the key to the first client device, receiving the key from another device acting as an agent of the first client device, granting access to the second device, and ultimately reassembling the application or content from the storage locations. 

As a result, the claims are novel over the prior art. All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.
The references relied upon during prosecution and those cited but not relied upon fail to disclose: 
receiving, by the server, a blockchain specifying a contract identifier associated with the digital contract;
after the receiving of the blockchain, reading, by the server, the contract identifier specified by the blockchain;
in response to the reading of the contract identifier, determining, by the server, that the outsource execution of the digital contract is required;
querying, by the server, an electronic database for the contract identifier, the electronic database electronically associating digital contracts to contract identifiers including the contract identifier specified by the blockchain;
identifying, by the server, a [[the]] programming code representing the digital contract of the digital contracts in the electronic database that is electronically associated with 
executing, by the server, the programming code representing the digital contract at an outsource location; [[and]]
receiving, by the server, an execution result from the outsource location;
in response to the receiving of the execution result, generating, by the server, a cryptographic proof of the outsource execution by hashing a cryptographic address associated with the outsource location [[server]] using an electronic representation of a hashing algorithm; and
publishing, by the server, the cryptographic proof.

A prima facie case of obviousness with respect to the claims cannot be made and that the claims are patentably distinct from the prior art. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/17/2021